
	

113 HR 4261 : Gulf War Health Research Reform Act of 2014
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4261
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To improve the research of Gulf War Illness, the Research Advisory Committee on Gulf War Veterans’
			 Illnesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Gulf War Health Research Reform Act of 2014.
		2.Improvements to Research Advisory Committee on Gulf War Veterans' Illnesses
			(a)Independence of CommitteeSubsection (b) of section 707 of the Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 527 note) is amended—
				(1)by striking Not later than and inserting (1) Establishment.—Not later than; and
				(2)by adding at the end the following new paragraphs:
					
						(2)Independence
							(A)The Committee established under paragraph (1) shall be an independent advisory committee which
			 shall provide advice and counsel to the congressional veterans committees
			 and to the Secretary of Veterans Affairs (as the head of the department
			 designated under subsection (a) that established the Committee under
			 paragraph (1)).
							(B)In carrying out the functions, powers, and duties of the Committee, the Committee shall be
			 independent of the Secretary of Veterans Affairs. The Committee shall
			 exert independent control of the budget allocations, staffing levels and
			 expenditures, personnel decisions and processes, procurements, and other
			 administrative and management functions of the Committee. The
			 administration and management of the Committee shall be subject to the
			 usual and customary Federal audit procedures.
							(3)Duties
							(A)The Committee shall provide to Congress, the Secretary of Veterans Affairs, and the heads of other
			 departments and agencies of the Federal Government that conduct research
			 on illnesses in Gulf War veterans advice with respect to proposed research
			 studies, research plans, or research strategies relating to the health
			 consequences of military service in the Southwest Asia theater of
			 operations during the Gulf War.
							(B)The Committee may not conduct scientific research or review research proposals submitted to the
			 Secretary of Veterans Affairs prior to funding. The Secretary shall
			 appoint three members from the Committee who have appropriate scientific
			 expertise to the committee designated to review such research proposals
			 relating to illnesses in Gulf War veterans.
							(C)The guiding principle for the Committee shall be the premise that the fundamental goal of Gulf War
			 health-related research, either basic or applied, conducted by the Federal
			 Government is to ultimately improve the health of ill Gulf War veterans,
			 and that the choice and success of research efforts shall be judged
			 accordingly. The Committee shall assess the overall effectiveness of such
			 research conducted by the Federal Government to answer central questions
			 on the nature, causes, and treatments for health consequences of military
			 service in the Southwest Asia theater of operations during the Gulf War.
							(D)The Committee shall meet in public session to review research funded by the Department of Veterans
			 Affairs relevant to understanding and treating the health consequences of
			 military service in the Gulf War, and the processes conducted to solicit,
			 review, and select such funded research to assess methods, results, and
			 implications of such research. The Committee may review research plans,
			 initiatives, and activities from other departments and agencies of the
			 Federal Government supporting research relating to the health consequences
			 of military service in the Southwest Asia theater of operations during the
			 Gulf War.
							(4)Reports and recommendations
							(A)Not later than December 1 of each year, the Committee shall submit to the congressional veterans
			 committees and the Secretary of Veterans Affairs an annual report
			 summarizing the activities of the Committee during the period covered by
			 the report.
							(B)The Committee shall submit to the congressional veterans committees, the Secretary of Veterans
			 Affairs, and the head of any other department or agency of the Federal
			 Government that conducts research on illnesses in Gulf War veterans any
			 other reports and recommendations of the Committee regarding Gulf
			 War-related research.
							(C)Reports, recommendations, publications, and other documents of the Committee shall not be subject
			 to review or approval by the Secretary of Veterans Affairs.
							(D)The Committee may submit to the Secretary of Veterans Affairs proposed recommendations of the
			 Committee for comment for a period not to exceed 30 days.
							(E)Each report submitted by the Committee shall be approved by the Committee meeting in public session
			 prior to such submission.
							(5)Membership
							(A)The Committee shall be composed of 12 members appointed as follows:
								(i)One member appointed jointly by the chairman of the congressional veterans committees, who shall
			 serve as chairman of the Committee.
								(ii)Two members appointed by the chairman of the Committee on Veterans’ Affairs of the House of
			 Representatives.
								(iii)Two members appointed by the chairman of the Committee on Veterans’ Affairs of the Senate.
								(iv)Two members appointed by the ranking member of the Committee on Veterans’ Affairs of the House of
			 Representatives.
								(v)Two members appointed by the ranking member of the Committee on Veterans’ Affairs of the Senate.
								(vi)Three members appointed by the Secretary of Veterans Affairs, of whom not less than one shall be a
			 veteran.
								(B)
								(i)The first 11 vacancies from among the members of the Committee (not including a member serving as
			 chairman of the Committee) occurring on or after the date of the enactment
			 of the Gulf War Health Research Reform Act of 2014 shall be filled by—
									(I)the chairman of the Committee on Veterans’ Affairs of the House of Representatives appointing a
			 member for the first and sixth vacancy;
									(II)the chairman of the Committee on Veterans’ Affairs of the Senate appointing a member for the second
			 and seventh vacancy;
									(III)the ranking member of the Committee on Veterans’ Affairs of the House of Representatives appointing
			 a member for the third and eighth vacancy;
									(IV)the ranking member of the Committee on Veterans’ Affairs of the Senate appointing a member for the
			 fourth and ninth vacancy; and
									(V)the Secretary of Veterans Affairs appointing a member for the fifth, tenth, and eleventh vacancy.
									(ii)A vacancy in the Committee of a member serving as chairman shall be filled jointly by the chairmen
			 of the congressional veterans committees.
								(iii)Except as provided by clause (i) or (ii), a vacancy in the Committee of a member shall be filled in
			 the manner in which the appointment of such member was made. A member
			 appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only
			 for the remainder of that term.
								(C)Of the members of the Committee who are appointed on or after the date of the enactment of the Gulf
			 War Health Research Reform Act of 2014—
								(i)not fewer than three members shall be veterans;
								(ii)not fewer than eight members shall be scientists or physicians who have experience in biomedicine,
			 epidemiology, immunology, environmental health, neurology, toxicology, or
			 other appropriate disciplines; and
								(iii)the chairman shall be a veteran or an expert described in clause (ii), or both.
								(D)Each member of the Committee who is appointed on or after the date of the enactment of the Gulf War
			 Health Research Reform Act of 2014 shall be appointed for a three-year
			 term. Except as provided by section 2(c)(3) of such Act, a member may be
			 reappointed once (not including the initial appointment of a member made
			 before the date of the enactment of such Act).
							(6)Meetings
							(A)The Committee shall meet at the call of the chairman, but not less than twice annually.
							(B)A majority of the members of the Committee shall constitute a quorum, but a lesser number of
			 members may hold hearings.
							(C)
								(i)The Secretary of Veterans Affairs, the head of the Office of Research and Development of the
			 Department of Veterans Affairs, and the head of the Office of Public
			 Health of the Department shall attend each meeting of the Committee.
								(ii)The Secretary of Veterans Affairs may delegate the attendance of the Secretary under clause (i) to
			 a level not below the Deputy Under Secretary for Health of the Department
			 of Veterans Affairs, but the Secretary shall attend at least one meeting
			 each year without making such delegation.
								(D)Each meeting of the Committee shall be open to the public.
							(7)Compensation and staff
							(A)Except with respect to a member who serves a scientific director under subparagraph (C)(ii) and is
			 treated as staff for purposes of compensation, each member of the
			 Committee shall be paid at the daily rate provided for temporary and
			 intermittent services under section 3109(b) of title 5, United States Code, for each day during which the member attends meetings of the
			 Committee.
							(B)The members of the Committee shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the
			 performance of service of the Committee.
							(C)
								(i)The chairman of the Committee may appoint a staff of not more than four employees to provide the
			 Committee scientific and administrative support. Such employees may be—
									(I)detailees of the Department of Veterans Affairs or other departments or agencies of the Federal
			 Government;
									(II)individuals employed as temporary employees of the Federal Government; or
									(III)at the request of the chairman of the Committee, provided under a contract entered into by the
			 Secretary of Veterans Affairs and a medical school or other medical
			 research institution selected by the chairman of the Committee.
									(ii)The chairman of the Committee may appoint, from the members of the Committee, a scientific director
			 to supervise the operations of the Committee. Such director shall count as
			 one of the four employees authorized under clause (i).
								(iii)At the request of the chairman of the Committee, the Secretary of Veterans Affairs shall procure
			 services from nongovernmental consultants to assist the Committee in
			 preparing reports, background papers, and other material for consideration
			 by the Committee. Such services may be procured under the contract
			 described in clause (i)(III).
								(8)Application of Federal Advisory Committee Act
							(A)Except as otherwise provided by this subsection, the Committee shall be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
							(B)The Secretary of Veterans Affairs shall consult with the chairman of the congressional veterans
			 committees in designating an officer or employee of the Department under section 10 of the Federal Advisory Committee Act (5 U.S.C. App.).
							(C)Notwithstanding such section 10, such designated officer or employee may not have authority—
								(i)over the agenda or conduct of a meeting;
								(ii)to adjourn a meeting of the Committee; or
								(iii)to take any other action that is inconsistent with the independence of the Committee under
			 paragraph (2).
								(9)FundingAmounts for the activities of the Committee shall be derived from amounts appropriated to the
			 Department of Veterans Affairs for purposes of this subsection.
						(10)Termination
							(A)Except as provided by subparagraph (B), the Committee shall terminate on the date that is two years
			 after the date on which the Committee submits to the congressional
			 veterans committees, the Secretary of Defense, and the Secretary of
			 Veterans Affairs a report (signed by not less than nine concurring
			 members) explaining that each Secretary is carrying out an effective
			 research program relating to the health consequences of military service
			 in the Southwest Asia theater of operations during the Gulf War.
							(B)If during the two-year period described in subparagraph (A) the Committee notifies the
			 congressional veterans committees, the Secretary of Defense, and the
			 Secretary of Veterans Affairs that the information contained in the report
			 submitted under subparagraph (A) is no longer applicable, the two-year
			 period shall toll until the date on which the Committee submits a new
			 report described in subparagraph (A).
							.
				(b)Definitions; redesignation; conforming amendments
				(1)DefinitionsSuch section 707 is further amended by adding at the end the following new subsection:
					
						(f)DefinitionsIn this section:
							(1)The term congressional veterans committees means the Committees on Veterans’ Affairs of the House of Representatives and the Senate.
							(2)The term Gulf War means the Southwest Asia theater of operations from August 2, 1990, to July 31, 1991.
							(3)The term Gulf War veteran means an individual who served as a member of the Armed Forces in the Gulf War..
				(2)RedesignationSubsection (a) of such section 707 is amended by striking , and may redesignate from time to time,.
				(3)Conforming amendmentsSuch section 707 is further amended—
					(A)in paragraph (1) of subsection (b), as designated by subsection (a)(1) and amended by paragraph
			 (2)—
						(i)by inserting (in this subsection referred to as the Committee) after an advisory committee; and
						(ii)by striking and representatives of such veterans and inserting representatives of such veterans, and individuals from the scientific and medical community;
						(B)by striking Persian Gulf theater of operations during the Persian Gulf War each place it appears and inserting Gulf War;
					(C)by striking Persian Gulf War veterans each place it appears and inserting Gulf War veterans; and
					(D)by striking during the Persian Gulf War each place it appears and inserting during the Gulf War.
					(c)Members currently serving
				(1)MembershipNotwithstanding paragraph (5)(A) of subsection (b) of such section 707, as amended by subsection
			 (a)(2), the chairmen and ranking members of the congressional veterans
			 committees shall jointly designate 10 members of the Research Advisory
			 Committee on Gulf War Veterans' Illnesses established pursuant to such
			 subsection (b) who are serving as members as of the date of the enactment
			 of this Act to continue to serve as members for periods determined
			 pursuant to paragraph (2) rather than for the term for which the members
			 were appointed before such date of enactment.
				(2)Period of serviceThe chairmen and ranking members of the congressional veterans committees shall jointly determine
			 the period of service of each member specified in paragraph (1) in a
			 manner that staggers the periods of such members in periods of one, two,
			 or three years beginning on the date of the enactment of this Act. In
			 determining such staggered periods, the chairmen and ranking members shall
			 take into account the order of filling vacancies pursuant to subsection
			 (b)(5)(B) of such section 707, as amended by subsection (a)(2). Any
			 vacancies occurring of such members shall be filled in accordance with
			 such subsection.
				(3)New membersUpon designating members under paragraph (1), the chairmen of the congressional veterans committees
			 shall each appoint one additional member to the committee from among
			 individuals who have not served on the Research Advisory Committee on Gulf
			 War Veterans' Illnesses. Such appointments shall be treated as the first
			 and second vacancies described in subclauses (I) and (II) of subsection
			 (b)(5)(B)(i) of such section 707, as amended by subsection (a)(2),
			 respectively.
				(4)ReappointmentA member of the Committee specified in paragraph (1) who has served more than three years may not
			 be reappointed after the period for the member specified in paragraph (2)
			 expires.
				3.Research case definition of Gulf War Illness
			(a)Standard definition
				Except as provided by subsection (b), the Secretary of Veterans Affairs shall ensure that any
			 research conducted or funded by the Secretary on the chronic multisymptom
			 illness that afflicts approximately 25 percent of Gulf War veterans—
				(1)refers to the illness as Gulf War Illness; and
				(2)uses the research case definition of such illness that is recommended from time to time by the
			 Research Advisory Committee on Gulf War Veterans' Illnesses established by
			 section 707 of the Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 527 note).
				(b)Alternative definitionDuring any period in which the Research Advisory Committee on Gulf War Veterans' Illnesses has not
			 recommended a research case definition for Gulf War Illness, the Secretary
			 of Veterans Affairs shall ensure that any research on such illness
			 conducted or funded by the Secretary uses a research case definition that
			 is consistent with the definition of the term chronic multisymptom illness in Persian Gulf War veterans provided by section 805(e) of the Veterans' Benefits Act of 2010 (Public Law 111–275; 124 Stat. 2890).
			(c)AdviceThe Research Advisory Committee on Gulf War Veterans' Illnesses shall submit to the Secretary of
			 Defense advice regarding the best type of organization and process for the
			 Gulf War Illness Research Program of the Congressionally Directed Medical
			 Research Program to use to develop a research case definition of Gulf War Illness.
			4.Studies and reports on Gulf War Illness
			(a)Conduct of new studies
				(1)Evaluation of animal studiesIn conducting or funding any study relating to illnesses of Gulf War veterans on or after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall
			 ensure that such study is conducted in a manner such that animal studies
			 are considered to the same extent in all respects as human studies.
				(2)Sufficient evidence of associationIn conducting or funding any study relating to illnesses of Gulf War veterans, or other health
			 matters of veterans, on or after the date of the enactment of this Act,
			 the Institute of Medicine of the National Academies shall ensure that such
			 study is conducted in a manner that defines sufficient evidence of an association in the categories of association used in the study as the following: Evidence is sufficient to conclude that there is a positive association. That is, a positive
			 association has been observed between an exposure to a specific agent and
			 a health outcome in human or animal studies in which chance, bias, and
			 confounding could be ruled out with reasonable confidence..
				(b)Sense of Congress on national cohort studyIt is the sense of Congress that the Secretary of Veterans Affairs should conduct an additional
			 follow-up study of a national cohort of Gulf War and Gulf-War-Era veterans
			 that includes questions described in the Symptom Inventory Required to Ascertain Case Status for Gulf War Multisymptom Illness, as Defined
			 by both the Fukuda and Kansas criteria published by the Research Advisory Committee on Gulf War Veterans’ Illnesses on June 9, 2012, in
			 appendix F of the document titled Research Advisory Committee on Gulf War Veterans’ Illnesses Findings and Recommendations.
			(c)Sense of Congress on study on risk of developing multiple sclerosis, multiple sclerosis,
			 Parkinson's disease, brain cancers, and other conditionsIt is the sense of Congress that the Secretary of Veterans Affairs should submit to the
			 congressional veterans committees each report required by section 804 of
			 the Veterans' Benefits Improvement Act of 2008 (Public Law 110–389; 122 Stat. 4187).
			(d)Sense of Congress on previously conducted studiesIt is the sense of Congress that the Secretary of Veterans Affairs should—
				(1)seek to enter into an agreement with the Institute of Medicine of the National Academies to carry
			 out the review described in section 805 of the Veterans' Benefits Act of
			 2010 (Public Law 111–275; 124 Stat. 2890), regardless of any previous review conducted under such section, in a manner that
			 ensures that the Institute of Medicine convenes to conduct the review a
			 group of medical professionals who are experienced in treating individuals
			 who served as members of the Armed Forces in the Southwest Asia Theater of
			 Operations of the Persian Gulf War during 1990 or 1991 and who have been
			 diagnosed with Gulf War illness, chronic multisymptom illness, or another
			 health condition related to chemical and environmental exposure that may
			 have occurred during such service;
				(2)seek to enter into an agreement with the Institute of Medicine to carry out the review described in
			 section 1603 of the Persian Gulf War Veterans Act of 1998 (Public Law 105–277; 38 U.S.C. 1117 note), regardless of any previous review conducted under such section, addressing the matters
			 originally reviewed by the Institute of Medicine in the reports titled Gulf War and Health: Volume 1. Depleted Uranium, Sarin, Pyridostigmine Bromide, and Vaccines, Gulf War and Health: Volume 2. Insecticides and Solvents, and Gulf War and Health: Volume 3. Fuels, Combustion Products, and Propellants; and
				(3)not disseminate or use for research, clinical care, benefits, or any other purpose the results of
			 the report of the Institute of Medicine titled Gulf War and Health Report: Volume 9. Treatment for Chronic Multisymptom Illness.
				(e)Sense of Congress on consultationIt is the sense of Congress that the Secretary of Veterans Affairs should, prior to entering into a
			 contract or agreement with the Institute of Medicine of the National
			 Academies with respect to research or studies on the health of Gulf War
			 veterans, obtain the advice of the Research Advisory Committee on Gulf War
			 Veterans' Illnesses established by section 707 of the Veterans Health Care
			 Act of 1992 (Public Law 102–585; 38 U.S.C. 527 note) regarding the scope of work and the charge to be given to the Institute of Medicine.
			(f)Sense of Congress on inclusion of certain professionals in scientific or medical groupsIt is the sense of Congress that, in any contract requiring the Institute of Medicine of the
			 National Academies to convene a committee to study the health of Gulf War
			 veterans, the Secretary of Veterans Affairs should ensure that any such
			 committee convened should contain not less than three members of the
			 Research Advisory Committee on Gulf War Veterans' Illnesses established by
			 section 707 of the Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 527 note).
			(g)Sense of Congress on notification of undue influenceIt is the sense of Congress that the Secretary of Veterans Affairs should promptly notify the
			 congressional veterans committees of any employee or contractor of the
			 Federal Government whom the Secretary believes influenced, or attempted to
			 influence, the outcome of a report or study on the health of Gulf War
			 veterans conducted by the Department of Veterans Affairs or the Institute
			 of Medicine of the National Academies if such influence was not related to
			 a scientifically objective outcome.
			5.DefinitionsIn this Act:
			(1)The term congressional veterans committees means the Committees on Veterans’ Affairs of the House of Representatives and the Senate.
			(2)The term Gulf War means the Southwest Asia theater of operations from August 2, 1990, to July 31, 1991.
			(3)The term Gulf War veteran means an individual who served as a member of the Armed Forces in the Gulf War.
			
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk.
